DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/04/2021 in which claims 1-21 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/04/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 21 have not overcome the claim rejections as shown below. 
Claims 1-21 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Wang fails to describe “said trigger comprising one of: a determination that a dual registration (“DR”) mode is used, a determination that a DR mode is not used, and a determination to use a service not supported by the first communication system”, because Wang does not teach that the UE/WTRU updates its radio capabilities in response to determining that DR mode is used, determining that DR is not used, and/or determining to use a service not supported in the first communication system.
Examiner respectfully disagrees. Wang discloses in paragraph [0120] that the inter-system change is performed by the WTRU which is in a dual registered mode with both systems. Wang discloses in paragraph [0077] that the WTRU supports interworking using single-registration mode or dual-registration mode. Paragraphs [0079]-[0080] also disclose the said trigger comprising one of: a determination that a dual registration (“DR”) mode is used, a determination that a DR mode is not used, and a determination to use a service not supported by the first communication system”.

Therefore, based on the prior arts of Wang and Gholmieh, the independent claim 1 is rendered unpatentable. Independent claim 21 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-10, 15-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Gholmieh et al. (US 2013/0322302), hereinafter “Gholmieh”.

As to claim 1, Wang teaches an apparatus (Wang, Fig. 1B, [0046]-[0050], [0120], a WTRU) comprising:
a transceiver that communicates with a radio access network (“RAN”) node (Wang, [0042]-[0043], Fig. 1B, [0046]-[0050], [0064], [0120], the WTRU includes a transceiver to communicate via multiple RANs and RATs, such as an EPC (4G) system (and 5G system)); and 
a processor that registers with a first communication system via the RAN node (Wang, Fig. 1B, [0046], [0120], the WTRU is registered with the EPC system (and 5G system), where the WTRU includes a processor. [0102], [0113], the WTRU performs a PDU connection request to the 5G system for dual registration); 
detects a trigger to perform radio capability update for at least one radio access technology (“RAT”) used for communication with the first communication system (Wang, Fig. 3, [0066], [0075]-[0076], [0080], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology used with the registered EPC system. [0042], [0044], [0066], [0075], the WTRU performs an initial attachment over E-UTRAN or E-UTRAN/NR and then moves to Evolved E-UTRAN or 5G NR. The E-UTRAN or E-UTRAN/NR are different radio access technologies (RATs) than the Evolved E-UTRAN or 5G NR. The WTRU switches between different RATs, which are managed by the 5G and EPC systems), said trigger comprising one of: a determination that a dual registration (“DR”) mode is used (Wang, [0077], [0079]-[0080], [0120], the session is switched when the WTRU moves and is dual registered to the EPC system and 5G system at the time of inter-system change. Then, the WTRU transmits a PDN connection request. Fig. 8, [0112]-[0114], the dual registration is used during the move of a PDU session), a determination that a DR mode is not used (Wang, [0077], [0079]-[0080], [0120], the session is switched when the WTRU moves and is single registered at the time of inter-system change. Fig. 8, [0112]-[0114], the single registration is used during the move of a PDU session), and a determination to use a service not supported by the first communication system.

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 1, transitions the apparatus to an idle state; and
sends a request to the first communication system, the request comprising a parameter that indicates that one or more User Equipment (“UE”) radio capabilities related to the first communication system are updated, which causes deletion of stored UE radio capabilities in the network and retrieval of new UE radio capabilities.

However, Gholmieh teaches transitions the apparatus to an idle state (Gholmieh, Fig. 9, [0082] ln 23-25, the UE moves to the RRC_IDLE mode. Fig. 10 step 1008, [0083], the UE is in an RRC_IDLE mode); and
sends a request to the first communication system, the request comprising a parameter that indicates that one or more User Equipment (“UE”) radio capabilities related to the first communication system are updated (Gholmieh, Fig. 9 steps 908-910, [0082], the UE sends a TAU request to the MME (through the eNB), where the TAU includes a flag that indicates that the TAU request was made by the UE in order to update its capability information. See also Fig. 10 steps 1008-1010), which causes deletion of stored UE radio capabilities in the network (Gholmieh, Fig. 9 step 912, [0082], the MME deletes the UE radio capability information stored for the UE. See also Fig. 10 step 1012) and retrieval of new UE radio capabilities (Gholmieh, Fig. 9 steps 930-936, [0082], the MME and eNB request and receive the new radio capability information for the UE. See also Fig. 10 steps 1030-1036).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

Wang teaches the claimed limitations as stated above. Wang further discloses that a NAS message includes a TAU message (Wang, [0120]). Wang does not explicitly teach the following features: regarding claim 3, wherein sending the request to update one or more UE radio capabilities comprises using a Non-Access Stratum ("NAS") signaling procedure to indicate the update of one or more UE radio capabilities.

As to claim 3, Gholmieh teaches wherein sending the request to update one or more UE radio capabilities comprises using a Non-Access Stratum ("NAS") signaling procedure to indicate the update of one or more UE radio capabilities (Gholmieh, Fig. 9 steps 908-910, [0082], the UE sends the TAU request to the MME (through the eNB), where the TAU includes the flag that indicates that the TAU request was made by the UE in order to update its capability information. See also Fig. 10 steps 1008-1010. As taught by Wang, the TAU message is included in a NAS message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

(Wang, [0120]). Wang does not explicitly teach the following features: regarding claim 4, wherein sending the request to update one or more UE radio capabilities comprises sending a NAS registration request, said request having a mobility registration type and indicating the updated one or more UE radio capabilities.

As to claim 4, Gholmieh teaches wherein sending the request to update one or more UE radio capabilities comprises sending a NAS registration request (Gholmieh, Fig. 9 steps 908-910, [0082], the UE sends the TAU request to the MME (through the eNB), where the TAU includes the flag that indicates that the TAU request was made by the UE in order to update its capability information. See also Fig. 10 steps 1008-1010. As taught by Wang, the TAU message is included in a NAS registration message), said request having a mobility registration type and indicating the updated one or more UE radio capabilities (Gholmieh, Fig. 9 steps 908-910, [0082], the TAU includes the flag that indicates that the TAU request was made by the UE in order to update its capability information. The TAU request includes “UE radio capability information update needed”. See also Fig. 10 steps 1008-1010. As taught by Wang, the TAU message is included in a NAS registration message). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 5, wherein sending the request to update one or more 

As to claim 5, Gholmieh teaches wherein sending the request to update one or more UE radio capabilities comprises sending a tracking area update request, said request indicating the updated one or more UE radio capabilities (Gholmieh, Fig. 9 steps 908-910, [0082], the UE sends the TAU request to the MME (through the eNB), where the TAU includes the flag that indicates that the TAU request was made by the UE in order to update its capability information. See also Fig. 10 steps 1008-1010. As taught by Wang, the TAU message is included in a NAS message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

As to claim 6, Wang teaches wherein detecting a trigger to perform radio capability update comprises determining to register with a second communication system, the second system different than the first system (Wang, Fig. 3, [0066], [0075]-[0076], [0116], [0119], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology). 

As to claim 7, Wang teaches wherein the first and second communication systems belonging to a same Public Land Mobile Network (“PLMN”) (Wang, Fig. 2, [0065], Fig. 3, the 5G system and the EPC (EUTRAN and Evolved E-UTRAN) are both located under or connected to the same core network (NG CN)). 

As to claim 8, Wang teaches wherein the first communication system comprises an evolved packet core network and wherein the second communication system comprises a 3GPP fifth generation core network (Wang, Fig. 2, [0065], Fig. 3, the 5G system and the EPC (E-UTRAN, and Evolved E-UTRAN)). 

As to claim 9, Wang teaches wherein detecting the trigger to perform radio capability update comprises determining to perform dual-registration with a second communication system (Wang, [0075]-[0076], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology. The multi-homed PDU session of the WTRU is switched from 5G system to EPC system, where the WTRU is dual registered to the EPC system and 5G system). 

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 10, wherein sending the request to update one or more UE radio capabilities comprises performing a radio capability exchange towards the RAN node, wherein the processor updates one or more UE radio access technology capabilities of the second communication system during the radio capability exchange.

As to claim 10, Gholmieh teaches wherein sending the request to update one or more UE radio capabilities comprises performing a radio capability exchange towards the RAN node (Gholmieh, Fig. 9, [0082], Fig. 10, [0083], the UE sends the TAU request to the MME (through the eNB) to update its capability information (steps 908-910, 1008-1010). Then, at steps 930-936 and 1030-1036, a radio capability exchange is performed between the UE, eNB and MME for the new UE radio capability), wherein the processor updates one or more UE radio access technology capabilities of the second communication system during the radio capability exchange (Gholmieh, Fig. 9, [0082], Fig. 10, [0083], the UE updates the UE radio capabilities of a radio communication system, such as GERAN, E-UTRAN, cdma2000, and for different cells, by sending the new radio capabilities towards the eNB and MME).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

As to claim 15, Wang teaches wherein detecting a trigger to perform radio capability update comprises detecting a need to change an Access Stratum ("AS") capability of the apparatus (Wang, Fig. 3, [0066], [0075]-[0076], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 15, wherein sending the request to update one or more UE radio capabilities comprises requesting that a particular radio capability be deprecated, wherein the RAN node does not consider the particular radio capability.

However, Gholmieh teaches wherein sending the request to update one or more UE radio capabilities comprises requesting that a particular radio capability be deprecated (Gholmieh, Fig. 9 steps 908-912, [0082], Fig. 10 steps 1008-1012, [0083], the TAU request is use to update the capability information of the UE and to remove or delete the previously stored capabilities of the UE), wherein the RAN node does not consider the particular radio capability (Gholmieh, Fig. 9 steps 926-936, [0082], Fig. 10 steps 1026-1036, [0083], the eNB and MME do not used the previously stored UE radio capability).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

Wang teaches the claimed limitations as stated above. Wang further discloses that a NAS message includes a TAU message (Wang, [0120]). Wang does not explicitly teach the following features: regarding claim 16, wherein requesting that the particular radio capability be deprecated comprises sending one of a NAS message and an RRC message to a core network.

As to claim 16, Gholmieh teaches wherein requesting that the particular radio capability be deprecated comprises sending one of a NAS message and an RRC message to a core network (Gholmieh, Fig. 9 steps 908-910, [0082], Fig. 10 steps 1008-1010, [0083], the TAU request is sent to the MME (through the eNB), where the TAU request is used to update the capability information of the UE and to remove or delete the previously stored capabilities of the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 17, wherein requesting that the particular radio capability be deprecated comprises indicating that a previously indicated RAT capability is deprecated.

As to claim 17, Gholmieh teaches wherein requesting that the particular radio capability be deprecated comprises indicating that a previously indicated RAT capability is deprecated (Gholmieh, Fig. 9 steps 908-912, [0082], Fig. 10 steps 1008-1012, [0083], the TAU request is use to update the capability information of the UE and to remove or delete the previously stored capabilities of the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

As to claim 19, Wang teaches wherein detecting the need to change the AS capability of the apparatus comprises determining to register with a second communication system (Wang, Fig. 3, [0066], [0075]-[0076], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system, and vice versa. Additionally the WTRU transmits a PDN connection request to transfer the PDU sessions). 

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 20, wherein the processor further sends a request to the first communication system to abolish the deprecated radio capability.

As to claim 20, Gholmieh teaches wherein the processor further sends a request to the first communication system to abolish the deprecated radio capability (Gholmieh, Fig. 9 steps 908-912, [0082], Fig. 10 steps 1008-1012, [0083], the UE keeps moving between eNBs, where a previously deleted radio capability can be reinstated by sending a further TAU request by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

As to claim 21, Wang teaches a method performed by a User Equipment (UE) (Wang, Fig. 1B, [0046]-[0050], [0120], a WTRU performing a communications method), the method comprising: 
registering with a first communication system via a radio access network ("RAN") node (Wang, Fig. 1B, [0046], [0120], the WTRU is registered with the EPC system (and 5G system), where the WTRU includes a processor. [0102], [0113], the WTRU performs a PDU connection request to the 5G system for dual registration); 
detecting a trigger to perform radio capability update for at least one radio access technology ("RAT") used for communication with the first communication system (Wang, Fig. 3, [0066], [0075]-[0076], [0080], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology used with the registered EPC system), said trigger comprising one of: a determination that a dual registration (“DR”) mode is used (Wang, [0077], [0079]-[0080], [0120], the session is switched when the WTRU moves and is dual registered to the EPC system and 5G system at the time of inter-system change. Then, the WTRU transmits a PDN connection request. Fig. 8, [0112]-[0114], the dual registration is used during the move of a PDU session), a determination that a DR mode is not used (Wang, [0077], [0079]-[0080], [0120], the session is switched when the WTRU moves and is single registered at the time of inter-system change. Fig. 8, [0112]-[0114], the single registration is used during the move of a PDU session), and a determination to use a service not supported by the first communication system.

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 21, transitioning a UE state to an idle state; and
sending a request to the first communication system, the request comprising a parameter that indicates that one or more User Equipment (“UE”) radio capabilities related to the first communication system are updated, which causes deletion of stored UE radio capabilities in the network and retrieval of new UE radio capabilities.

However, Gholmieh teaches transitioning a UE state to an idle state (Gholmieh, Fig. 9, [0082] ln 23-25, the UE moves to the RRC_IDLE mode. Fig. 10 step 1008, [0083], the UE is in an RRC_IDLE mode); and
sending a request to the first communication system, the request comprising a parameter that indicates that one or more User Equipment (“UE”) radio capabilities related to the first communication system are updated (Gholmieh, Fig. 9 steps 908-910, [0082], the UE sends a TAU request to the MME (through the eNB), where the TAU includes a flag that indicates that the TAU request was made by the UE in order to update its capability information. See also Fig. 10 steps 1008-1010), which causes deletion of stored UE radio capabilities in the network (Gholmieh, Fig. 9 step 912, [0082], the MME deletes the UE radio capability information stored for the UE. See also Fig. 10 step 1012) and retrieval of new UE radio capabilities (Gholmieh, Fig. 9 steps 930-936, [0082], the MME and eNB request and receive the new radio capability information for the UE. See also Fig. 10 steps 1030-1036).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Gholmieh, in order to provide a method for updating UE capabilities, thereby eNBs will communicate with the UE using the most appropriate capabilities (Gholmieh, [0074]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Gholmieh et al. (US 2013/0322302), hereinafter “Gholmieh”, and further in view of SA WG2 Meeting #127, Intel et al., “Dual Registration mode of operation from E-UTRAN cell connecting to both EPC and 5GC”, S2-184621, April 16-20, 2018 (provided in the IDS), hereinafter “SA WG2”.

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 2, wherein registering with the first communication system comprises indicating one or more UE radio capabilities for at least one RAT to the first communication system.

As to claim 2, SA WG2 teaches wherein registering with the first communication system comprises indicating one or more UE radio capabilities for at least one RAT to the first communication system (SA WG2, page 2, Section 5.17.2.1, General, the UE handles independent registrations for 5GC and EPC, where the UE provides its native 5G-GUTI towards 5GC, and EPC-GUTI towards EPC. Additionally, the UE indicates its support of 5G and EPC NAS in UE Network capability). 

(SA WG2, page 1, Reasons for change).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Gholmieh et al. (US 2013/0322302), hereinafter “Gholmieh”, and further in view of Youn et al. (US 2020/0145953), hereinafter “Youn”.

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 11, wherein transitioning the UE state to an idle state comprises entering a Connection Management ("CM") Idle state on the Non-Access Stratum ("NAS") layer, the apparatus comprising a NAS entity that instructs a UE Access Stratum ("AS") entity to discard existing AS context and instructs the UE AS entity to modify an AS layer capability for the apparatus in response to entering the CM Idle state.

As to claim 11, Youn teaches wherein transitioning the UE state to an idle state comprises entering a Connection Management ("CM") Idle state on a Non-Access Stratum ("NAS") layer (Youn, Fig. 4, [0105], [0107], [0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], the UE transitions from CM-CONNECTED state to the CM-IDLE state, where the UE includes a NAS layer), the apparatus comprising a NAS entity that instructs a UE Access Stratum ("AS") entity to discard existing AS context and instructs the UE AS entity to modify an AS layer capability for the apparatus in response to entering the CM Idle (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], the UE includes a NAS layer, and RRC, PDCP, RLC, MAC and PHY layers, where the NAS layer performs the function of session management, mobility management, etc. [0331], a NAS signaling procedure is performed and when completed, the signaling connection is released for the UE, where the CM state of the UE changes to CM-IDLE and context is also released. The cell selection or handover is performed while in idle mode. A mobility restriction is performed by the UE in CM-IDLE mode based on information received from the core network ([0358]-[0363]), such as RAT restrictions, service areas, allowed areas, etc. The RRC, PDCP, RLC, MAC and PHY layers are used for the transmission of data and radio resources functions, which are controlled by the NAS in the control plane). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Gholmieh to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 12, wherein modifying the AS layer capability comprises disabling a UE capability for a particular radio access technology.

As to claim 12, Youn teaches wherein modifying the AS layer capability comprises disabling a UE capability for a particular radio access technology (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the capability of the RRC, PDCP, RLC, MAC and PHY layers are modified by restricting a RAT to be used communications, forbidding an area of communication, service area restriction, non-allowed area, etc.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Gholmieh to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 13, wherein modifying the AS layer capability comprises enabling a UE capability for a particular radio access technology.

As to claim 13, Youn teaches wherein modifying the AS layer capability comprises enabling a UE capability for a particular radio access technology (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the capability of the RRC, PDCP, RLC, MAC and PHY layers are modified by allowing an area for communication with a corresponding RAT). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Gholmieh to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 14, wherein entering the CM Idle 

As to claim 14, Youn teaches wherein entering the CM Idle state comprises deactivating the AS context to enter a radio resource control ("RRC") idle state using NAS signaling and/or RRC signaling (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the NAS signaling procedure is performed and when completed, the signaling connection is released for the UE, where the CM state of the UE changes to CM-IDLE and context is also released (i.e. deregistered). [0460], [0464], the Deregistered state corresponds to the RRC idle state). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Gholmieh to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Gholmieh et al. (US 2013/0322302), hereinafter “Gholmieh”, and further in view of Youtz et al. (US 2017/0238188), hereinafter “Youtz”.

Wang and Gholmieh teach the claimed limitations as stated above. Wang and Gholmieh do not explicitly teach the following features: regarding claim 18, wherein requesting that the particular radio capability be deprecated comprises indicating that the core network does not need to update the UE radio capability.

As to claim 18, Youtz teaches wherein requesting that the particular radio capability be deprecated comprises indicating that the core network does not need to update the UE radio capability (Youtz, Fig. 1A-B, [0012]-[0013], the Fig. 2, Fig. 4, [0039], the method can be implemented in the base station and MME. [0052]-[0053], an hysteresis timer is used to avoid repeatedly cycling through the steps of Fig. 4 for updating the UE radio capabilities. The hysteresis timer will limit the MME/core network to update the UE radio capabilities after receiving the TAU request with updated UE radio capability information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Gholmieh to have the features, as taught by Youtz, in order to avoid repeatedly cycling (a ping pong situation) in the radio capability update procedure, thereby reducing wireless resource usage and transmission power of the devices in the network (Youtz, [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473